DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/26/2021, with respect to the 35 U.S.C. 112, 102 and 103 have been fully considered and are persuasive. The rejections have been withdrawn.
Election/Restrictions
Claims 1, 3-4, 7-23 are allowable. The restriction requirement, as set forth in the Office action mailed on 8/10/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement is withdrawn. Claims 24-35, directed to a process, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Julie Heitzenrater on 3 June 2021.
The application has been amended as follows: 
Claim 24: A method for manufacturing [[a]]the surface enhanced Raman scattering (SERS) substrate of claim 1, the method comprising:
a) forming a compound film as a metal compound or a semiconductor compound on a base substrate;
b) forming a
c) isotropic-etching the compound film to a predetermined depth using the
d) depositing athe metal film.

Claim 25: The method of claim 24, wherein operation b) comprises: controlling a density of the
 The method of claim 24, wherein an etched compound film remains [[by]]after etching including the isotropic etching in operation c).

Claim 31: The method of claim 24, wherein a size of the nanogap is adjusted by controlling at least one

Claim 32: The method of claim 24, wherein a patterned

Claim 33: The method of claim 24, wherein, in operation b), a thickness of the

Claim 34: The method of claim 28, further comprising:
after operation c) and before operation d) or after operation d), forming a receptor specifically binding to a detection target on a surface of the lower filmor on the support body obtained by isotropic
Allowable Subject Matter
Claims 1, 4-5, 7-35 are allowed.
The following is an examiner’s statement of reasons for allowance: Reasons for allowance were given in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784